Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed on March 29, 2021. 
Claims 7-11 and 17 are withdrawn.
Claims 1-6 and 12-16 are being examined in this office action.

Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 12-16 in the reply filed on March 29, 2021 is acknowledged.
Claims 7-11 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29, 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  the open parentheses in line 4 should be removed. This appears to be a typographical error.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the open parentheses in line 3 should be removed. This appears to be a typographical error.  Appropriate correction is required.

Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 15 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
Claims 1-6 and 12-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitation “an end face a chuck” in line 3 renders the claim indefinite because it is unclear if the chuck is the same as the chuck previously mentioned in line 2 or if this is different element. For examination purposes, examiner interprets the chuck to be equivalent to the previously mentioned chuck.
Claims 2 and 6 recite the limitation "the frame" in lines 4 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim. No frame is previously recited in claim 1 from which the claims depend.
Claim 6 recites the limitation "the articulated arm system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. No articulated arm system is previously recited in claim 1 from which the claims depend.
Claim 12 recites the limitation "the chuck
Regarding claims 1 and 12, the phrase "for example" (recited as “i.e.”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
All remaining claims are rejected as they depend from rejected independent claims 1 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagelqvist (US Pub. No. 2014/0287901 A1) in view of Langen (US Pub. No. 2011/0166007 A1) and further in view of Scholtes et al. (US Pub. No. 2007/0037682 A1, herein, Scholtes).
Regarding claim 1, Hagelqvist discloses a device (10 – Fig. 2) for removing a box (2) or box part with a polygonal section (Fig. 2) from a chuck (9a, 9c, 9e – 4A) comprising an upper face, an application face interconnected by lateral faces and an end face (Figs. 4A-4C) a chuck (9a, 9c, 9e) whereon the box has been previously formed from a blank (2a), characterised in that it comprises a plate (10a, 10e) comprising first gripping means (10b) and translatably moveable between a deployed position (position of 10d and 10e in Fig. 5A) wherein the plate is near the end face of the chuck whereon the lateral flaps are intended to be folded and a folded position (position of 10d and 10e in Fig. 5C) at wherein the plate is away from the chuck and in that the chuck itself (9e) is moveable between a first forming position (Fig. 4C) and a second retracted position (Fig. 4A).
Hagelqvist does not expressly disclose that the blank comprises a series of at least three panels, i.e. two end panels on either side of at least one intermediate panel, said panels being interconnected by parallel folding lines and provided with lateral flaps, respectively connected to said panels by folding lines perpendicular to the folding lines connecting said panels.
111, Fig. 1A) comprising a series of at least three panels (A-E), i.e. two end panels (A, D) on either side of at least one intermediate panel (B, C), said panels being interconnected by parallel folding lines (X, Y) and provided with lateral flaps (c1, c2, d2, d3), respectively connected to said panels by folding lines (W, Z) perpendicular to the folding lines connecting said panels (Para [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the blank of the device as disclosed by Hagelqvist so that it comprises a series of at least three panels, i.e. two end panels on either side of at least one intermediate panel, said panels being interconnected by parallel folding lines and provided with lateral flaps, respectively connected to said panels by folding lines perpendicular to the folding lines connecting said panels as taught by Langen in order to allow the blank to be folded and formed into a box more quickly.
Hagelqvist also does not expressly disclose in that the chuck itself is moveable between a first forming position wherein the outer cross-section thereof corresponds to the inner cross-section of the box or box part and a second retracted position wherein the outer cross-section thereof is smaller than the inner cross-section of the box or box part.
Scholtes teaches that a chuck itself (7 – Figs. 2-3 and 6-7) is moveable (“variable mandrel” – Para [0031]) between a first forming position wherein the outer cross-section thereof corresponds to the inner cross-section of the box or box part and a second retracted position wherein the outer cross-section thereof is smaller than the See arrows C and D in Fig. 7) (Para [0031]-[0032] and [0035]-[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the chuck of the device as disclosed by Hagelqvist so that the chuck itself is moveable between a first forming position wherein the outer cross-section thereof corresponds to the inner cross-section of the box or box part and a second retracted position wherein the outer cross-section thereof is smaller than the inner cross-section of the box or box part as taught by Scholtes in order to further ensure that the box will be easily removed from the chuck, allowing a faster box removal process.

Regarding claim 2, Hagelqvist in view of Langen and Scholtes teaches the device as recited above, characterised in that it comprises an articulated arm system that may be deployed in a direction substantially perpendicular to said end face ) of the chuck and a first end of which is rigidly connected to the frame of the device and a second end of which supports said plate (See Hagelqvist, Fig. 5A below).

    PNG
    media_image1.png
    455
    668
    media_image1.png
    Greyscale

Hagelqvist, Fig. 5A

Regarding claim 3, Hagelqvist in view of Langen and Scholtes teaches the device as recited above, characterised in that said plate (Hagelqvist, 10a) is rotatable between a flattened position wherein same is substantially parallel to the application face of the chuck and an upright position wherein same is substantially parallel to said end face (See arrows in Hagelqvist, Fig. 5A, Para [0052]).

Regarding claim 5, Hagelqvist in view of Langen and Scholtes teaches the device as recited above, characterised in that, when the chuck is in the first retracted position thereof, the distance between the upper face and the application face of the “the mandrel 7 is retracted to its smallest size” – Scholtes, Para [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the chuck of the device as disclosed by Hagelqvist so that when the chuck is in the first retracted position thereof, the distance between the upper face and the application face of the chuck is arranged to be smaller than the width of the box or box part as taught by Scholtes in order to further ensure that the box will be easily removed from the chuck, allowing a faster box removal process.

Regarding claim 12, Langen discloses a machine (100 – Fig. 1) for forming a box (111a – Fig. 2) or box part with a polygonal section from a blank (111, Fig. 1A) comprising a series of at least three panels (A-E), i.e. two end panels (A, D) on either side of at least one intermediate panel (B, C), said panels being interconnected by parallel folding lines (X, Y) and provided with lateral flaps (c1, c2, d2, d3), respectively connected to said panels by folding lines (W, Z) perpendicular to the folding lines connecting said panels (Para [0057]), comprising: 
- a gluing station (at 400 in Fig. 4) wherein an adhesive is deposited on at least two lateral flaps (Para [0088]), 
- a forming station wherein the panels are wound about the chuck (121) and flaps being located on the same side of said panels are folded (Figs. 6-15) and 
- a removal station (at 130) comprising a device according to claim 1.

Regarding claim 13 Hagelqvist in view of Langen and Scholtes teaches the machine as recited above, characterised in that it also comprises a transfer station (“carton conveyor”) to at least one evacuation station (“to be loaded and/or processed further”) (Langen, Para [0108]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagelqvist (US Pub. No. 2014/0287901 A1) in view of Langen (US Pub. No. 2011/0166007 A1), Scholtes et al. (US Pub. No. 2007/0037682 A1, herein, Scholtes) and further in view of Cavallari et al. (US Pub. No. 2009/0291815 A1, herein, Cavallari).
Regarding claim 14, Hagelqvist in view of Langen and Scholtes teaches the machine as recited above.
 Hagelqvist in view of Langen and Scholtes does not expressly disclose that the transfer station comprises second means for gripping the box or box part present at the removal station, said second means being rotatable between a first position wherein same are opposite the removal station and a second position wherein same are opposite the evacuation station, said second gripping means also being translatably moveable between a deployed position wherein same are intended to be in contact with the box or box part and a retracted position of rest.
Cavallari teaches that a transfer station (at 15 in Fig. 1b) comprises second means (15a) for gripping the box (2) or box part present at the removal station (10), said second means being rotatable (loop conveyor shown in Fig. 1b) between a first position wherein same are opposite the removal station and a second position wherein same are opposite the evacuation station(“a subsequent processing station”) (Para [0048]-[0052]), said second gripping means also being translatably moveable (See arrow L in Fig. 1b) between a deployed position wherein same are intended to be in contact with the box or box part and a retracted position of rest.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the machine taught by Hagelqvist in view of Langen and Scholtes so that the transfer station comprises second means for gripping the box or box part present at the removal station, said second means being rotatable between a first position wherein same are opposite the removal station and a second position wherein same are opposite the evacuation station, said second gripping means also being translatably moveable between a deployed position wherein same are intended to be in contact with the box or box part and a retracted position of rest as taught by Cavallari in order to ensure high speed processing (Cavallari, Para [0053])

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4, 6, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






May 7, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731